148 S.E.2d 226 (1966)
267 N.C. 339
James William YOUNG
v.
STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY.
No. 614.
Supreme Court of North Carolina.
May 25, 1966.
*228 Canaday & Canaday, by Harry E. Canaday, Smithfield, J. R. Barefoot, Benson, for plaintiff appellant.
Smith, Leach, Anderson & Dorsett, Raleigh, for defendant appellee.
HIGGINS, Justice.
The sole assignment of error involves the validity of the judgment. The plaintiff assails it on two grounds: "(a) It is against the weight of the evidence; and (b) it is contrary to the law and the conclusions of law arising from the facts thereon."
By waiving a jury trial and by consenting for the court to find the facts, the parties transferred to the Judge the function of weighing the evidence. Hence the findings are conclusive if supported by competent evidence. The record consists of the pleadings, documents, and stipulations. Most of these this Court has seen before. Moore v. Young, 260 N.C. 654, 133 S.E.2d 510; Moore v. Young, 263 N.C. 483, 139 S.E.2d 704. These records furnish ample support for Judge Bailey's findings of fact.
The records disclose that Moore brought this action against Young for damages resulting from their motor vehicle collision. Young answered, denying negligence and setting up a counterclaim alleging Moore's negligence. By judgment, the parties "compromised, agreed and settled" all matters and things in controversy. Young's insurance carrier paid Moore a substantial sum of money and obtained from Moore full release of Young's liability. Twelve days later Young, by motion, and with Moore's consent, moved to amend the judgment, reciting: "That said judgment was inadvertently or erroneously entered in that it should have read: `Without prejudice to the defendant's counterclaim.'" The motion was not verified. Evidence was not offered by affidavit or otherwise that by mutual mistake of the parties or by mistake of the court the record did not speak the truth. The clerk found the judgment "is erroneous." Young and Moore, and Young's insurance carrier are stuck with this finding or conclusion which serves as the only basis for the addition to the judgment. The addition attempting to restore the defendant's counterclaim is inconsistent with that part of the judgment which recites that all matters *229 and things in controversy were compromised and settled.
Ordinarily, erroneous judgments may be corrected only by appeal. Hill v. Resort Development Co., 251 N.C. 52, 110 S.E.2d 470. "An erroneous judgment is one rendered contrary to law. * * * (I)t must remain and have effect until by appeal to a court of errors it shall be reversed or modified." Moore v. Humphrey, 247 N.C. 423, 101 S.E.2d 460; Strong's N.C. Index, "Judgments," Vol. 3, § 20.
We doubt if court records, especially judgments, may be treated with such informality as the record in this case discloses. However, Moore and Young caused the change in the judgment to be made. Their respective rights and duties inter se are not before us. Having compromised and settled their adverse claims against each other upon the basis of Young's insurer having paid off Moore's claim, this conduct absolved Moore's insurer from liability. Thereafter, by changing the judgment, the parties did not restore this defendant's liability which had terminated by the settlement. The defendant's liability having terminated, the parties could not restore it, enabling Young to collect from Moore's insurer. The law does not look with favor on liability created by manipulation. Notice that such would be this Court's view is given in the closing sentence of the opinion in Moore v. Young, 263 N.C. 483, 139 S.E.2d 704: "Needless to say, no question arises, on this appeal, as to the liability of plaintiff's insurance carrier upon the judgment rendered."
If Young was guilty of actionable negligence and Moore free from it, Moore should recover. If Moore was guilty and Young was not, Young should recover. If both were guilty, neither should recover. Young was found guilty of culpable negligence in the criminal case. Thereafter his insurer paid Moore in full. This compromise settlement operated not only as a merger of all interests, but as a bar to all rights. Beauchamp v. Clark, 250 N.C. 132, 108 S.E.2d 535; Jenkins v. Fields, 240 N.C. 776, 83 S.E.2d 908; Snyder v. Kenan Oil Co., 235 N.C. 119 68 S.E.2d 805.
The trial court's judgment that Young cannot now maintain this action against State Farm Mutual Automobile Insurance Company is a proper conclusion from the facts found. The judgment of the Superior Court is
Affirmed.
MOORE, J., not sitting.